DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-19 are pending and presented for examination.

Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 	A method comprising: 
 	for each respective user of a plurality of users: 
 	obtaining, by a computing system, an organizational proximity dataset for a current user, wherein the organizational proximity data set for the current user of the plurality, the organizational proximity data describing organizational similarity between the current user and one or more other people within an organization based on one or more of: (i) degrees of separation between the current user and each of the one or more other people, (ii) respective geographic locations associated with the current user and the one or more other people, (iii) tenure information for the current user and the one or more other people with respect to the organization, or (iv) security clearance status information for the current user and the one or more other people: 
 	generating, by the computing system, scores for a plurality of resources based on the organizational proximity dataset for the current user, and 
 	recommending, by the computing system, one or more resources of the plurality of resources to the current user based on the scores generated for the plurality of resources.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “obtaining an organizational proximity dataset for a current user, wherein the organizational proximity data set for the current user of the plurality, the organizational proximity data describing organizational similarity between the current user and one or more other people within an organization based on one or more of: (i) degrees of separation between the current user and each of the one or more other people, (ii) respective geographic locations associated with the current user and the one or more other people, (iii) tenure information for the current user and the one or more other people with respect to the organization, or (iv) security clearance status information for the current user and the one or more other people: generating scores for a plurality of resources based on the organizational proximity dataset for the current user, and recommending one or more resources of the plurality of resources to the current user based on the scores generated for the plurality of resources” as drafted, are processes, under their broadest reasonable interpretation, covers mental October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
The claim recites “a computing system”, which is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computing system is well-understood, routine, and conventional previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claims 2-8, 10-16, and 18-19, add further details of the identified abstract idea. The claims are not patent eligible.
Independent claims 9 and 17, the claims are rejected with the same rational as in claim 1.  



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
6.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Claims 1, 9, and 17 recite the limitations “obtaining, by a computing system, an organizational proximity dataset for a current user, wherein the organizational proximity data set for the current user of the plurality, the organizational proximity data describing organizational similarity between the current user and one or more other people within 
 For examination purpose, Examiner interprets the above limitations as, obtaining, by a computing system, an organizational proximity dataset for a current user, wherein the organizational proximity data describing organizational similarity between the current user and one or more other people within an organization. Appropriate correction/clarification is required.
 	Further, Claims 7, 15, and 18 recite the limitation “(iii) generator influence associated with each resource of the plurality of resources.” However, the term “generator influence” is not defined by the claims which render the claims indefinite.
 Appropriate correction/clarification is required.


Claim Objection
8.	Claims 1-19 are objected to because of the following informalities: Claims 1, 9, and 17 limitations “obtaining, by a computing system, an organizational proximity dataset for a current user, wherein the organizational proximity data set for the current user of the plurality, the organizational proximity data describing organizational similarity between the current user and one or more other people within an organization…” should read “obtaining, by a computing system, an organizational proximity dataset for a current user, wherein the organizational proximity dataset for the current user of the plurality, the organizational proximity dataset describing organizational . Appropriate correction is required.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2015/0025928 (hereinafter, Kang), in view of Goel et al. US 2015/0317753 (hereinafter, Goel).

11.  	Regarding claim 1, Kang discloses a method comprising: 
 	for each respective user of a plurality of users (Fig. 3, step 302),
 	obtaining, by a computing system, an organizational proximity dataset for a current user, wherein the organizational proximity data set for the current user of the ([0094]-[0101], Figs. 2, 3: At step 302, one or more skills associated with each employee in the group of employees are identified....the skill extraction module 210 determines one or more skills associated with each employee in the group of employees…, the one or more skills include at least one of personal information, educational details, or employment history…At step 306, each employee in the group of employees is ranked based on at least the one or more skills…the skill extraction module 210 is configured for ranking each employee in the group of employees based on at least the one or more skills. At step 308, a degree of separation metric for the employee with respect to other employees in the group of employees is determined… the closeness determination module 212 is configured for determining the degree of separation metric. The degree of separation metric is based at least partially on a determined amount of professional closeness between two given employees from the group of employees), where steps 306-308 are interpreted as equivalent to (i) degrees of separation between the current user and each of the one or more other people within the claim.
 	recommending, by the computing system, one or more task (Fig. 3, step 314).
 	Kang does not disclose:

 	However, Goel discloses:
 	 generating scores for a plurality of resources based on the organizational proximity dataset for the current user, and recommending one or more resources of the plurality of resources to the current user based on the scores generated for the plurality of resources ([0035]-[0040], Fig. 5A: a plurality of job recommendations for the member can be ranked based on the similarity value. This similarity value and ranking suggest to the member the business organization(s) that may be the best fit for the member. In a similar manner, after the system assigns a value to the similarity between the employee profile for the business organization and the profile of the member, at 536B, the system recommends to the member a job with the business organization when the similarity value exceeds a threshold).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use generating scores for a plurality of resources based on the organizational proximity dataset for the current user, and recommending one or more resources of the plurality of resources to the current user based on the scores generated for the plurality of resources as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).

Regarding claims 9 and 17, the claims are rejected with the same rationale as in claim 1. 

13.	Regarding claim 2, Kang in view of Goel disclose the method of claim 1 as disclosed above. 
 	Kang further discloses determining the degrees of separation between the current user and each of the one or more other people based on respective numbers of vertices between the current user and each of the one or more people in an organizational mapping of the organization ([0048]-[0049], [0080]). 

14.	Regarding claim 10, the claim is rejected with the same rationale as in claim 2. 

15.  	Regarding claim 3, Kang in view of Goel disclose the method of claim 1 as disclosed above.
 	Kang does not disclose:
 	determining respective geographic distances from the current user to each of the one or more other people based on the respective geographic locations associated with the current user and the one or more other people.  
 	However, Goel discloses:
 	 determining respective geographic distances from the current user to each of the one or more other people based on the respective geographic locations associated with the current user and the one or more other people ([0035]-[0040], [0051]-[0053], Fig. 7A).


16.	Regarding claim 11, the claim is rejected with the same rationale as in claim 3. 

17.  	Regarding claim 5, Kang in view of Goel disclose the method of claim 1 as disclosed above.
 	Kang does not disclose:
 	obtaining, by the computing system, a behavioral proximity dataset describing resource usage similarity between the current user and the one or more other people within the organization based on one or more of: (i) a respective influencer status of the one or more other people, or (ii) a percentage share of use of each resource of plurality in an aggregate usage of all of the plurality of resources with respect to each of the one or more other people.  
 	However, Goel discloses:
 	 obtaining, by the computing system, a behavioral proximity dataset describing resource usage similarity between the current user and the one or more other people within the organization based on one or more of: (i) a respective influencer status of the  ([0035]-[0040], Fig. 5A, 5B).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use obtaining, by the computing system, a behavioral proximity dataset describing resource usage similarity between the current user and the one or more other people within the organization based on one or more of: (i) a respective influencer status of the one or more other people, or (ii) a percentage share of use of each resource of plurality in an aggregate usage of all of the plurality of resources with respect to each of the one or more other people as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).

18.	Regarding claims 13 and 19, the claims are rejected with the same rationale as in claim 5. 

19.  	Regarding claim 6, Kang in view of Goel disclose the method of claim 5 as disclosed above.
 	Kang does not disclose:
 	determining, by the computing system, the respective influencer statuses based on respective organizational distances of each of the one or more other people from a leader of the organization.  
 	However, Goel discloses:
 ([0035]-[0040], [0051]-[0053], Fig. 7A).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use determining, by the computing system, the respective influencer statuses based on respective organizational distances of each of the one or more other people from a leader of the organization as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).

20.	Regarding claim 14, the claim is rejected with the same rationale as in claim 6. 

21.  	Regarding claim 7, Kang in view of Goel disclose the method of claim 1 as disclosed above.
 	Kang does not disclose:
 	obtaining, by the computing system, resource quality metadata describing one or more quality metrics of the plurality of resources based on one or more of: (i) data quality associated with each of the plurality of resources with respect to the current user, (ii) design quality associated with each of the plurality of resources, or (iii) generator influence associated with each resource of the plurality of resource.  
 	However, Goel discloses:
 	 obtaining, by the computing system, resource quality metadata describing one or more quality metrics of the plurality of resources based on one or more of: (i) data  ([0020], [0035]-[0040], Fig. 5A, 5B).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use obtaining, by the computing system, resource quality metadata describing one or more quality metrics of the plurality of resources based on one or more of: (i) data quality associated with each of the plurality of resources with respect to the current user, (ii) design quality associated with each of the plurality of resources, or (iii) generator influence associated with each resource of the plurality of resource as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).

22.	Regarding claims 15 and 18, the claims are rejected with the same rationale as in claim 7. 

23.  	Regarding claim 8, Kang in view of Goel disclose the method of claim 7 as disclosed above.
 	Kang does not disclose:
 	determining, by the computing system, the design quality associated with each of the plurality of resources based on a respective number of design guidelines to which each of the plurality of resources adheres.  
 	However, Goel discloses:
 	 determining, by the computing system, the design quality associated with each of the plurality of resources based on a respective number of design guidelines to which each of the plurality of resources adheres ([0035]-[0040], [0051]-[0053], Fig. 7A).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang to use determining, by the computing system, the design quality associated with each of the plurality of resources based on a respective number of design guidelines to which each of the plurality of resources adheres as taught by Goel. The motivation for doing so would have been in order to identify and recommend resources to users accurately (Goel, [0020]).

24.	Regarding claim 16, the claim is rejected with the same rationale as in claim 8. 

25.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, in view of Goel, in view of Bender et al. US 20150242619 (hereinafter, Bender).

26.  	Regarding claim 4, Kang in view of Goel disclose the method of claim 1 as disclosed above.
  	Kang discloses determining a respective operational proximity score for the current user with respect to each of the one or more other people based on an individually weighted combination of: i) the respective degrees of separation between ([0094]-[0101], Figs. 2, 3: At step 302, one or more skills associated with each employee in the group of employees are identified… the skill extraction module 210 determines one or more skills associated with each employee in the group of employees…, the one or more skills include at least one of personal information, educational details, or employment history…At step 306, each employee in the group of employees is ranked based on at least the one or more skills…the skill extraction module 210 is configured for ranking each employee in the group of employees based on at least the one or more skills. At step 308, a degree of separation metric for the employee with respect to other employees in the group of employees is determined… the closeness determination module 212 is configured for determining the degree of separation metric. The degree of separation metric is based at least partially on a determined amount of professional closeness between two given employees from the group of employees).
 	Kang does not disclose:
 	(ii) the respective geographic locations associated with the current user and the one or more other people, (iii) the tenure information for the current user and the one or more other people with respect to the organization, and (iv) the security clearance status information for the current user and the one or more other people.  
 	However, Goel discloses:
 	(ii) the respective geographic locations associated with the current user and the one or more other people, (iii) the tenure information for the current user and the one or more other people with respect to the organization ([0019], [0031], [0040], Figs. 5A, 5B, 7A).

 	Kang in view of Goel does not disclose:
 	(iv) the security clearance status information for the current user and the one or more other people.  
 	However, Bender discloses:
 	 (iv) the security clearance status information for the current user and the one or more other people ([0058], [0060], [0064]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kang in view of Goel to use (iv) the security clearance status information for the current user and the one or more other people as taught by Bender. One would have been motivated to do so in order to apply the securing information methodology of automated management system as known in the art and as taught by Bender in a social interaction system such as that of Kang and Goel, thereby providing an automated security management framework for an enterprise based on the enterprise's operations, infrastructure, and user-based processes (Bender, [0002]).

Regarding claim 12, the claim is rejected with the same rationale as in claim 4. 

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864